t c memo united_states tax_court michael sponberg petitioner v commissioner of internal revenue respondent docket no 7073-o00l filed date michael sponberg pro_se willis b douglass for respondent memorandum findings_of_fact and opinion chiechi judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice of determina- tion we must consider whether respondent correctly determined in the notice_of_determination to proceed with the collection action - with respect to each of petitioner’s taxable years and we hold that except for respondent’s concession with respect to petitioner’s taxable_year respondent did findings_of_fact some of the facts have been stipulated and are so found with one exception stated herein petitioner resided in palos verdes estates california at the time he filed the petition in this case on date date and date respectively petitioner filed form sec_1040 u s individual_income_tax_return form_1040 for his taxable years return return and return as reflected in form_4340 certificate of assessments payments and other specified matters form with respect to each of petitioner’s taxable years and and in respondent’s complete statement of petitioner’s account with respect to his taxable_year respondent’s statement of petitioner’s account with respect to his taxable_year respondent assessed on various dates the following amounts of federal_income_tax tax additions to tax and interest ‘we attach hereto as appendix a appendix b and appendix c respectively and incorporate herein by this reference the information reflected in form_4340 with respect to each of petitioner’s taxable years and and respondent’s state- ment of petitioner’s account with respect to his taxable_year total year tax additions to tax interest liability dollar_figure dollar_figure dollar_figure 'dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ‘form with respect to petitioner’s taxable_year also reflects a dollar_figure charge for fees and collection costs making the total liability for that year dollar_figure 7respondent’s statement of petitioner’s account with respect to his taxable_year also reflects a dollar_figure collection charge-- lien fee making the total liability for that year dollar_figure on date and date respectively petitioner filed form sec_1040 for his taxable years return and return the two years to which the collection action at issue relates as reflected in form_4340 with respect to each of petitioner’s taxable years and respondent assessed on date and date respectively the following amounts of tax additions to tax and interest total year tax additions to tax interest liability dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure petitioner made certain payments to the internal_revenue_service irs that respondent ultimately’ credited to 7on various occasions during through at least petitioner and one or more of respondent’s representatives had discussions regarding at least certain of his taxable years discussed herein and respondent made various corrections including so-called reversals to petitioner’s accounts with respect to his taxable years and in describing petitioner’s accounts with respect to certain of his continued - petitioner’s accounts with respect to his taxable years and or included within those payments were the following payments that respondent collected by levy from peti- tioner’s wages from his employer kg7 k-surf radio for the pay periods indicated continued taxable years we use the word ultimately to refer to the corrected accounts as reflected in respective forms with respect to petitioner’s taxable years and and respondent’s statement of petitioner’s account with respect to his taxable_year in addition to respondent’s levy notice which respondent served on kg7 k-surf radio respondent recorded a notice_of_federal_tax_lien tax_lien in orange county california in the amount of dollar_figure with respect to petitioner’s unpaid liabili- ties of dollar_figure and dollar_figure for his taxable years and respectively sent petitioner a notice_of_levy which respondent served on ocean broadcasting inc in the amount of dollar_figure with respect to petitioner’s unpaid liabilities of dollar_figure dollar_figure and dollar_figure for his taxable years and respectively released respondent’s tax_lien with respect to petitioner’s taxable years and and recorded a notice of tax_lien with respect to each of peti- tioner’s taxable years and with respect to the notice_of_levy that respondent sent petitioner and served on ocean broadcasting inc the parties stipulated attached as exhibit 11-p is a copy of respondent’s notice_of_levy dated date which was served on ocean broadcasting inc in an attempt to collect respondent’s personal income_tax_liability for and that stipulation is clearly contrary to the facts disclosed by the record to the extent that it states that respondent’s notice_of_levy was served in an attempt to collect respondent’s rather than petitioner’s unpaid liability for each of certain taxable years and we shall disregard it see 93_tc_181 the record establishes and we have found that respondent’s notice_of_levy was served in an attempt to collect petitioner’s unpaid liabilities for his taxable years and petitioner’s pay_period ended amount collected by levy dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as reflected in form_4340 with respect to each of peti- tioner’s taxable years and respondent ultimately credited petitioner’s accounts with respect to his taxable years and with petitioner’s payments totaling dollar_figure and dollar_figure respectively consisting of each of the dollar_figure payments set forth above that were made by levy from petitioner’s wages for his pay periods that ended may may june and date petitioner’s account with respect to his taxable_year with petitioner’s payments totaling dollar_figure consisting of each of the dollar_figure payments set forth above that were made by levy from petitioner’s wages for his pay periods that ended july and date petitioner’s account with respect to his taxable_year with dollar_figure of petitioner’s payment of dollar_figure set forth above that was made by levy from petitioner’s wages for his pay_period that ended date sometime before the trial in this case respondent con- ceded and on brief respondent reaffirms respondent’s concession that respondent did not credit to petitioner’s account with respect to any taxable_year dollar_figure of the dollar_figure that respon- continued - - and petitioner’s account with respect to his taxable_year with petitioner’s payment of dollar_figure set forth above that was made by levy from petitioner’s wages for his pay_period that ended date also included within the payments that petitioner made to the irs during the period date through date were dollar_figure payments that petitioner believed respondent should have credited against his unpaid liability for each of his taxable years and however as reflected in form_4340 with respect to each of petitioner’s taxable years and and in respondent’s statement of petitioner’s account with respect to his taxable_year respondent ultimately credited petitioner’ sec_15 dollar_figure payments as follows continued dent collected by levy from petitioner’s wages for his pay_period that ended date and that respondent should have credited that dollar_figure as of date against petitioner’s unpaid liability for his taxable_year taxable_year to which payment was credited date as of which payment was credited amount of payment credited dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in addition to crediting petitioner’s payments to his accounts with respect to his taxable years and or respondent ultimately credited petitioner’s account with respect to each of his taxable years and with certain credits and with respect to each of his taxable years reflect certain refunds to him b debited petitioner’s account a and to and to reflect the transfer of certain credits from each of those taxable years to his taxable years and or and c and to reflect certain corrections of payments and or certain reversals of credits as reflected in form_4340 with respect to each of petitioner’s taxable years and and in respondent’s statement of petitioner’s account --- - with respect to his taxable_year on various dates respon- dent credited and debited petitioner’s account as follows credits credits corrections of payments applied credits transferred payments and actual total by from other for to other reversals payments year petitioner years interest refunds years of credits _-and credits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure --- --- --- --- dollar_figure ‘respondent applied the amounts shown under the heading credits transferred to other years as payments and or credits to petitioner’s accounts with respect to his taxable years and or respondent applied the amounts shown under the heading corrections of payments and reversals of credits as payments to petitioner’s accounts with respect to his taxable years and or sthe amounts shown under the heading actual total payments and credits are the payments and credits that respondent ultimately applied to petitioner’s accounts with respect to his taxable years and respectively -- - as reflected in form_4340 with respect to petitioner’s taxable_year date balance assessment other debits reversal explanation of transaction credited and debited petitioner’s account as follows payment credit reversal respondent made the following assessments and assessment_date 23c rac adjusted_gross_income dollar_figure taxable_income dollar_figure return filed and tax assessed extension of time to file ext date late filing penalty dollar_figure failure_to_pay_tax penalty dollar_figure interest assessed federal_tax_lien dollar_figure dollar_figure collection statute extension to overpaid credit applied overpaid credit applied interest overpayment credit overpaid credit reversed overpaid credit reversed overpaid credit applied overpaid credit applied legal bankruptcy suit pending taxpayer delinquency_notice statutory notice_of_intent_to_levy statutory notice of balance due dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as reflected in form_4340 with respect to petitioner’s taxable_year respondent made the following assessments and credited petitioner’s account as follows assessment payment assessment explanation of other debits credit date 23c date transaction reversal reversal rac adjusted_gross_income dollar_figure taxable_income dollar_figure return filed and tax dollar_figure assessed withholding and excess fica dollar_figure extension of time to file ext date extension of time to file ext date payment with return late filing penalty dollar_figure failure_to_pay_tax penalty dollar_figure interest assessed dollar_figure federal_tax_lien collection statute extension to legal bankruptcy suit pending statutory notice of balance due statutory notice_of_intent_to_levy balance dollar_figure on date respondent issued to petitioner a final notice_of_intent_to_levy notice_of_intent_to_levy with respect to inter alia petitioner’s taxable years and that notice stated in pertinent part your federal tax is still not paid we previously asked you to pay this but we still haven’t received your payment this letter is your notice of our intent -the notice_of_intent_to_levy also applied to petitioner’s taxable_year petitioner does not raise any issues with respect to that year in this case to levy under internal_revenue_code irc sec_6331 and your right to receive appeals consideration under sec_6330 we may file a notice_of_federal_tax_lien at any time to protect the government’s interest a lien isa public notice to your creditors that the government has a right to your current_assets including any assets you acquire after we file the lien if you don’t pay the amount you owe make alterna- tive arrangements to pay or request appeals consider- ation within days from the date of this letter we may take your property or rights to property such as real_estate automobiles business_assets bank ac- counts wages commissions and other income x the amount you owe is form tax unpaid amount additional number period from prior notices penalty interest amount you owe 1dollar_figure dollar_figure dollar_figure 1dollar_figure 71dollar_figure dollar_figure ‘the amount shown for each of the years and under the heading unpaid amount from prior no- tices is the same as the amount of the balance shown due in form_4340 with respect to each such year the amount shown for each of the years and under the heading additional penalty interest is the additional_amount of penalties and or interest for each such year that is not reflected in form_4340 with respect to each such year in response to the notice_of_intent_to_levy on date petitioner filed form request for a collection_due_process_hearing form and requested a hearing with the irs appeals_office appeals_office sometime after date the appeals officer - - assigned to petitioner’s case appeals officer scheduled peti- tioner’s appeals_office hearing the appeals officer was unable to attend that scheduled hearing because of the death of the appeals officer’s father sometime thereafter the appeals officer sent petitioner a letter rescheduling petitioner’s appeals_office hearing on a date and at a time not disclosed by the record petitioner did not receive that letter until after the rescheduled date and time for that hearing had passed thereafter at a time not disclosed by the record petitioner had an opportunity via the telephone to discuss with the appeals officer and or the appeals officer’s supervisor the notice_of_intent_to_levy with respect to petitioner’s taxable years and during petitioner’s communications with the appeals_office petitioner claimed that he had made an overpayment with respect to each of his taxable years and and that respondent should have applied such claimed overpayments against his unpaid liability for each of his taxable years and petitioner did not provide the appeals_office with evidence to verify any such claimed overpayments during his communications with the appeals_office petitioner did not offer any collection alternatives nor did he provide the appeals_office with any financial statements on date respondent issued to petitioner a notice_of_determination with respect to inter alia his taxable years and that notice stated in pertinent part as follows summary of determination the notice of federal tax_liens were filed on and are not subject_to the due process proce- dures under sec_6320 with respect to the notice_of_intent_to_levy there has been no response to requests for the comple- tion of financial statements in order to determine if a possible collection alternative is feasible we are sustaining the district’s decision to take appropriate enforcement action applicable law and administrative procedures with the best information available the regquire- ment sic of various applicable law or administrative procedures have been met notice_and_demand was made for the above periods as verified by review of the transcripts and revenue_officer history and correspondence sec_6331 requires that the irs notify a taxpayer at least days before a notice_of_levy can be issued the day notice was mailed to the tax- payer via certified mail and the return receipt was signed sec_6330 states that no levy may be made unless the irs notifies a taxpayer of the opportu- nity for a hearing with the irs office of appeals letter final notice was sent to the taxpayer by certified mail the hearing was requested within the appropriate time frames this appeals officer had no prior involvement with respect to these liabilities relevant issues presented by the taxpayer the attachment to form referred to the -- - taxpayers’ original audits for and and the penalties and interest assessed the taxpayer has fully paid those tax years and copies of the lien releases were provided to the taxpayer those tax years do not fall under the due process procedures any claims for abatement of penalties and interest should be made under the appropriate method of filing the lien notices for and were filed on and are not subject_to appeal under sec_6320 the taxpayer has not raised any possible collec-- tion alternative balancing efficient collection and intrusiveness the revenue_officer issued l after identify- ing levy sources repeated requests were made for financial statements and they were not provided nor has the taxpayer raised any possible collection alternative for these years it is his contention that prior years are overpaid yet no evidence has been provided to verify that any possible overpayments not previously addressed would full pay these tax years therefore since the taxpayer has not provided any financial statements to determine if there may be a less intru- sive method of collection the district should proceed with levy enforcement ‘the record does not contain a copy of the attach- ment to petitioner’s form opinion petitioner contends that respondent has not accounted for all of the payments that he made to the irs with respect to his taxable years and or according to petitioner if respondent had properly accounted for all such ‘although given the opportunity to do so petitioner did not file any briefs in this case our understanding of petitioner’s position is based upon his opening statement and his testimony at the trial in this case - payments respondent’s records would show that petitioner made overpayments with respect to his taxable years and which overpayments respondent should have applied against his liability for each of his taxable years and the two years to which the collection action at issue relates ’ respondent counters that with one exception respondent has accounted for all of the payments that petitioner made to respon- dent with respect to that one exception respondent concedes that respondent did not account for dollar_figure of the dollar_figure payment made by levy from petitioner’s wages for the pay_period that ended date and that respondent should have credited that dollar_figure as of date to petitioner’s account with respect to his taxable_year see supra note because the amount of the liability that remains unpaid for each of petitioner’s taxable years and is properly at issue we review respondent’s determination de novo 117_tc_127 landry v commissioner ‘petitioner acknowledges that even if respondent had applied certain alleged overpayments against his liability for each of his taxable years and he nonetheless would have an unpaid liability for each such year although he does not know the amount of each such unpaid liability swe reject respondent’s position that an abuse-of-discretion standard applies in the instant case see 117_tc_127 116_tc_60 in this connection respondent does not contest that petitioner received no notice_of_deficiency for taxable_year or taxable_year and that petitioner otherwise had no oppor- tunity to dispute the amount of the liability that remains unpaid for each such year see sec_6330 b i r c 116_tc_60 the record in this case includes form_4340 with respect to each of petitioner’s taxable years and and respondent’s statement of petitioner’s account with respect to his taxable_year although as reflected in those forms and that statement respondent made numerous and various corrections including so-called reversals to petitioner’s accounts with respect to his taxable years and we have been able to reconcile all of the entries therein except for respondent’s concession regarding petitioner’s taxable_year see supra note on the record before us we are unable to find that respondent has not accounted for all of the payments that petitioner made to the irs with respect to his taxable years and or nor are we able to find on the instant record that petitioner made an overpayment with respect to any of his taxable years and for which respondent has not accounted and which respondent should have applied against petitioner’s liability for each of his taxable years and based upon our examination of the entire record before us we find that except for respondent’s concession regarding petitioner’s taxable_year see supra note petitioner has not paid the liability for each of his taxable years and that respondent is now attempting to collect -- - we have considered all of the contentions and arguments that petitioner advanced at the trial in this case and that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concession of respondent with respect to petitioner’s taxable_year decision will be entered under rule ’ the reference to rule is to rule tax_court rules_of_practice and procedure date appendix a information reflected in form_4340 with respect to petitioner’s taxable_year explanation of transaction adjusted_gross_income dollar_figure taxable_income dollar_figure return filed and tax assessed withholding and excess fica extension of time to file ext date estimated_tax penalty_failure_to_pay_tax penalty interest assessed overpaid credit applied overpaid credit applied failure_to_pay_tax penalty interest assessed refund additional tax assessed by examination legal bankruptcy suit pending late filing penalty additional tax assessed by examination legal bankruptcy suit no longer pending failure_to_pay_tax penalty abated interest assessed federal_tax_lien additional tax assessed subsequent payment overpaid credit applied overpaid credit applied assessment payment assessment other debits credit date 23c reversal reversal rac dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure assessment payment assessment explanation of other debits credit date 23c date transaction reversal reversal rac overpaid credit applied dollar_figure subsequent payment dollar_figure overpaid credit applied dollar_figure overpaid credit applied dollar_figure subsequent payment big_number corrected subsequent payment dollar_figure subsequent payment dollar_figure miscellaneous payment fees and collection costs dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure overpaid credit applied dollar_figure collection statute extension to subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure failure_to_pay_tax penalty dollar_figure subsequent payment dollar_figure interest assessed dollar_figure failure_to_pay_tax penalty dollar_figure subsequent payment dollar_figure interest assessed dollar_figure subsequent payment dollar_figure interest assessed dollar_figure subsequent payment dollar_figure interest assessed dollar_figure subsequent payment dollar_figure interest assessed dollar_figure subsequent payment dollar_figure interest assessed dollar_figure subsequent payment dollar_figure interest assessed dollar_figure overpayment credit transferred date explanation of transaction subsequent payment overpayment credit transferred overpayment credit transferred federal_tax_lien released subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent payment payment payment payment payment payment payment payment payment payment payment failure_to_pay_tax penalty abated interest abated subsequent payment subsequent payment subsequent payment interest abated failure_to_pay_tax penalty restricted interest assessed additional tax assessed subsequent payment corrected subsequent payment subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected assessment other debits reversal payment credit reversal assessment_date 23c rac big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number date assessment other debits reversal explanation of transaction payment credit reversal assessment_date 23c rac subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment overpaid credit reversed overpaid credit reversed overpaid credit reversed overpaid credit reversed overpaid credit reversed overpaid credit reversed overpayment credit transferred overpayment credit transferred interest due taxpayer overpayment interest transferred subsequent payment corrected subsequent payment subsequent payment additional tax assessed dollar_figure overpayment credit transferred statutory notice of balance due notice of balance due big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure date balance explanation of transaction statutory to levy statutory balance notice of statutory to levy statutory balance statutory to levy notice of intent notice of due balance due notice of intent notice of due notice of intent dollar_figure assessment other debits reversal payment credit reversal assessment_date 23c rac date appendix b information reflected in form_4340 with respect to petitioner’s taxable_year assessment payment assessment explanation of other debits credit date 23c transaction reversal reversal rac adjusted_gross_income dollar_figure taxable_income dollar_figure return filed and tax dollar_figure assessed withholding and excess fica dollar_figure overpayment credit transferred big_number interest due taxpayer dollar_figure refund additional tax assessed by dollar_figure examination legal bankruptcy suit pending additional tax assessed by dollar_figure examination legal bankruptcy suit no longer pending interest assessed dollar_figure federal_tax_lien subsequent payment dollar_figure additional tax assessed dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure interest assessed dollar_figure failure_to_pay_tax penalty dollar_figure assessment payment assessment explanation of other debits credit date 23c date transaction reversal reversal rac collection statute extension to overpaid credit applied dollar_figure failure_to_pay_tax penalty dollar_figure interest assessed dollar_figure overpaid credit applied dollar_figure interest assessed dollar_figure federal_tax_lien released subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected subsequent payment corrected big_number subsequent payment corrected big_number subsequent payment corrected failure_to_pay_tax penalty dollar_figure interest assessed dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure subsequent payment dollar_figure date balance explanation of transaction subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent subsequent failure to abated payment payment payment payment payment payment payment payment payment payment payment payment payment payment payment payment payment pay tax penalty interest abated overpaid credit applied interest abated statutory notice of balance due notice of balance due statutory notice of balance due dollar_figure assessment other debits reversal payment credit reversal assessment_date 23c rac big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - - appendix c information reflected in respondent’s statement of petitioner’s account with respect to his taxable_year transaction date amount transaction explanation dollar_figure tax_return filed -- amount of tax assessed credit for withholding and excess_fica_taxes dollar_figure request for extension of time to file approved - extended to dollar_figure negligence_penalty charge dollar_figure penalty charge for late filing dollar_figure additional tax assessed after return examination dollar_figure interest charge dollar_figure collection charge-lien fee payment received dollar_figure interest charge dollar_figure penalty charge for late payment of tax big_number payment received dollar_figure interest charge dollar_figure credit transferred to another period or account
